Case: 10-40690     Document: 00511647605         Page: 1     Date Filed: 10/27/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 27, 2011
                                     No. 10-40690
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

HECTOR RIVERA-RIVERA,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:10-CR-123-1


Before REAVLEY, SMITH and PRADO, Circuit Judges.
PER CURIAM:*
        Hector Rivera-Rivera was convicted of illegal reentry and was sentenced
to 21 months of imprisonment and two years of supervised release. Rivera-
Rivera now appeals, asserting that the written judgment contains a special
condition of supervised release that was not orally pronounced by the district
court at sentencing and arguing that this court should remand his case to the
district court with an order to conform the written judgment to the oral
pronouncement. The written special condition which he seeks to have stricken

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-40690   Document: 00511647605      Page: 2   Date Filed: 10/27/2011

                                  No. 10-40690

provides, “Within 72 hours of being placed on supervised release or upon
completion of the custody sentence, the defendant shall surrender to a duly
authorized immigration official.”
      We are required to raise the issue of jurisdiction sua sponte, if necessary.
Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987); see also Bailey v.
Southerland, 821 F.2d 277, 278 (5th Cir. 1987) (holding that mootness must be
raised sua sponte). This case fails to satisfy the case-or-controversy requirement
because there is no concrete and continuing injury to the appellant. See Spencer
v. Kemna, 523 U.S. 1, 7 (1998). On July 29, 2011, Rivera-Rivera was released
from the custody of the Bureau of Prisons, commenced his term of supervised
release, and was removed from the United States. The triggering time of the
requirement that Rivera-Rivera surrender to immigration officials, i.e., 72 hours
from his release from custody or his placement on supervised release, has
already transpired. Therefore, any argument relating to this special condition
is moot. See United States v. Rosenbaum-Alanis, 483 F.3d 381, 382-83 (5th Cir.
2007). The appeal is DISMISSED for lack of jurisdiction.




                                        2